Bartoh, C. J.
This action was instituted to restrain the collection of municipal taxes levied upon real and personal property of the plaintiff for the year 1897, by the local authorities of Grantsville City. It was alleged in the complaint that, although the property is situate within the corporate limits of the city, it is not within the range of municipal benefits, and therefore is not subject to taxation for city purposes. At the trial the court found that a portion of the landed property was within and a portion without the range of municipal benefits, and held that the portion within such range was subject and the portion without was not subject to taxation for municipal purposes. .
*411The essential facts appear to be identical with those in the case of Kimball v. Grantsville City, et al., decided by us at the present term, and the material questions presented on this appeal are precisely the same as those presented therein. We therefore refer to our opinion in that case for a discussion of all the questions involved in this, and, upon the authority of that case, this one must be reversed, with costs, and remanded with directions to the court below to set aside its decree herein, dissolve the restraining order, and enter a decree in favor of the appellants.
It is so ordered.
Minee, J., and Baskin, J., concur.